        Case 1:21-cv-00445-CJN Document 56-1 Filed 08/20/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                            )
US DOMINION, INC., et al.,                  )
                                            )
              Plaintiffs,                   )
                                            )
       v.                                   )      Civil Action No. 1:21-cv-00445 (CJN)
                                            )
MY PILLOW, INC., et al.,                    )
                                            )
              Defendants.                   )
                                            )


                                   [PROPOSED] ORDER

       On consideration of Defendant My Pillow, Inc.’s Consent Motion for Extension of Time

to Respond to Complaint and the record herein, the Court finds good cause to grant the motion.

       For the foregoing reasons, it is hereby ORDERED that the motion is granted and My

Pillow, Inc. shall respond to the Complaint (ECF #1) on or before September 24, 2021.


DATE: _____________                         _______________________, 2021
                                            CARL J. NICHOLS
                                            United States District Judge
